Title: From George Washington to John Jay, 16 December 1778
From: Washington, George
To: Jay, John


  
    Sir.
    Head Qrs Middle Brook [N.J.] Decr 16th 1778
  
Since I had the Honor of addressing you on the 13th the Gentlemen appointed to meet Commissioners from Sir Henry Clinton have returned to Camp. Your Excellency will find by a Copy of their Report No. 7, which, with the other papers respecting the meeting, is inclosed, that an Exchange of prisoners has not taken place.
  As an exchange has not been effected, and Sir Henry Clinton has called for all our Officers on parole; I shall, in consequence of the Resolution of the 19th Ulto, order the Commissary of Prisoners to  
    
    
    
    require the immediate return of the Convention and any other Officers with the Enemy on parole. I do not mean however, to include General Burgoyne in the demand, unless Congress should direct it; as there appear to me, many political reasons for permitting him to remain in Britain in his present temper. But if Congress should differ from me in opinion on this point, I shall be happy to be informed, that measures may be pursued for his recall. I have the Honor to be with great respect Your Excellency’s Most Obedt servant

  Go: Washington

